Citation Nr: 0107297	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-01 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
chloracne and assigned an initial 30 percent disability 
rating, from January 1995.  The veteran appealed the decision 
to the Board.  The Board remanded the claim for an increased 
initial evaluation to the RO in September 1999 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim, the RO returned the case to the Board for further 
appellate review.

In the veteran's substantive appeal, submitted in 1998, he 
requested a hearing before the Board.  The requested hearing 
was conducted in November 2000 before the undersigned Acting 
Board Member.

In an oral statement to a VA examiner in February 1998 and in 
a written statement dated in December 2000, the veteran 
appears to assert a claim of entitlement to service 
connection for depression and anxiety secondary to his 
service-connected chloracne, or as a result of medications 
required to control the manifestations of the service-
connected chloracne.  The Board REFERS this matter back to 
the RO for appropriate action.  

The Board also notes that it is unclear whether the RO 
intended, in a May 2000 rating decision, to adjudicate a 
claim of entitlement to total disability benefits based on 
individual unemployability due to service-connected 
disability, or whether the veteran wishes to pursue such a 
claim.  If the May 2000 rating decision adjudicated a claim 
of entitlement to TDIU, and the veteran wishes to pursue such 
claim, the RO should inform the veteran of the time period in 
which he may submit a timely notice of disagreement and 
substantive appeal.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected chloracne is manifested 
by symptomatology, which, although varying, has at times been 
a painful, draining, itching, pervasive, inflamed and 
exceptionally repugnant, reddish-brown rash over the 
veteran's body, with scaly and greasy patches, with 
lichenification, microerosion, maceration, papules, 
exfoliation and crusting, although not every symptoms has 
been manifested continuously, but requires continuing use of 
medications for partial control of the most severe symptoms.


CONCLUSION OF LAW

Criteria for assignment of an initial 50 percent evaluation 
for chloracne from January 1995 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000));); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected chloracne because the disorder is more 
disabling than contemplated by the current 30 percent 
disability rating.  In particular, the veteran specifically 
argues, in a letter dated in December 2000, that he is 
entitled to a 50 percent evaluation for skin disability, the 
maximum schedular evaluation for such disability.  

The Board is satisfied that the record includes evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.  In making 
this determination, the Board has considered the claim in 
light of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to 
be codified at 38 U.S.C. § 5103A).  However, as the decision 
below is favorable to the veteran, and includes an award of 
the maximum schedular evaluation available for the service-
connected disability, the Board finds that no further 
development is required under the VCAA.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

In a claim of disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, as is the case here, the facts of a particular 
case may require assignment of separate disability ratings 
for separate time periods.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

The veteran was awarded service connected for chloracne by a 
December 1997 rating decision which assigned a 30 disability 
rating, by analogy, pursuant to DC 7806, effective in January 
1995.  Under 38 C.F.R. § 4.118, DC 7806, pertaining to 
eczema, a 10 percent disability rating is warranted for 
exfoliation, exudation or itching involving an exposed 
surface or an extensive area.  A 30 percent disability rating 
is warranted for exudation or constant itching, extensive 
lesions, or marked disfigurement; a 50 percent disability 
rating is warranted for ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or is 
exceptionally repugnant.  The location and extent of the 
manifestations of the skin disease and the repugnance, 
disfigurement or other disabling disease manifestations 
affect evaluation.

A substantial amount of medical evidence pertaining to the 
veteran's skin disorder has been associated with the claims 
file since submission of his initial service-connection 
claim.  The evidence includes the following:  private 
treatment and medication records from December 1976 and from 
May 1985 to September 1995; evaluations by private physicians 
in May and June 1995 and September 1997; reports of VA 
examinations in May 1995 and January 1998; VA treatment and 
medication records from April 1995 to February 2000, and; 
color photographs of the veteran's skin taken in July 1995.  
In addition, the veteran testified before the Board in 
November 2000.  The Board has considered all of this evidence 
in reaching its decision in this case.

Also of record are reports of examinations conducted for 
purposes of the veteran's application for Social Security 
Administration (SSA) disability benefits, and medical records 
related to that application.  The 1995 SSA rating forms 
reflect that the veteran was awarded SSA benefits, under a 
diagnosis of lichenoid dermatitis.  The most recent SSA 
records reflect that the disability was determined to be 
unimproved in 2000.    

The Board takes particular notice of a May 1995 letter from a 
private physician who reported treating the veteran for 
weeping, oozing skin lesions on his upper thighs.  A report 
of a May 1995 VA examination confirmed the letter by noting a 
generalized draining and itching skin rash all over the 
veteran's body including his face.  The rash was worse in the 
groin area and the veteran reported that his legs burned.  
His report of having been prescribed for steroids and 
antibiotic medications also is confirmed by evidence of 
record.  Several color photographs dated in July 1995 show an 
obviously pervasive, inflamed and repugnant reddish-brown 
rash over the veteran's legs, arms and buttocks.  A medical 
statement submitted in 1995 reflects that the skin 
manifestations covered 80 percent of the veteran's body.

VA treatment records from March 1996 to June 1997 note a 
severely symptomatic erythema on the veteran's face, arms, 
ankles and groin including inflammation, lichenification, 
scaly and greasy patches, microerosion, maceration and 
papules.  There was minimal improvement with medication.  A 
September 1997 note from a private treating physician stated 
that the veteran's skin lesions secondary to Agent Orange 
exposure had not changed over the prior two years.  

A report of a January 1998 VA skin examination notes the 
veteran's complaint of having been exposed to herbicides 
during his Army service in Vietnam.  The veteran further 
stated that he had discomfort since then, including itching, 
tingling, pain, shortness of breath, wheezing, throat 
tightness, cloudy vision, insomnia, restlessness and anxiety.  
Findings included extensive rash and extreme erythema with 
exfoliation and crusting, including extreme erythema, in a 
butterfly distribution, on the face.  These symptoms were 
present even though the veteran was taking Prednisone, 20 
milligrams daily.  The diagnosis was extensive chloracne.  

VA treatment records from November 1999 to January 2000 which 
are associated with the claims file reflect that the 
veteran's chloracne remained symptomatic.  At the time of 
outpatient treatment in January 2000, the veteran had dry, 
scaly skin on the right and left forearm and right and left 
lower extremities.

At his November 2000 Board hearing, the veteran testified 
that, due to severity of side effects of Prednisone, that 
medication was discontinued, and he was unable to use certain 
categories of topical medications because he was allergic to 
the ingredients.  The veteran had visible lesions on the head 
and neck in the hairline and scalp.  The Board notes that the 
veteran testified that there is other potentially relevant 
evidence available which the Board has been unable to obtain 
following the hearing.  However, since the evidence already 
associated with the record supports the maximum schedular 
evaluation, the Board finds that further remand to obtain any 
additional available evidence would not result in a more 
favorable evaluation, and such remand is not required.  

Nonmedical evidence associated with the claims file includes 
lay statements dated in July 1995 and June 1997 from the 
veteran's wife, the veteran's own written statements and a 
transcript of the veteran's November 2000 hearing before a 
member of the Board in Washington, DC.  The written and oral 
statements are essentially consistent with the veteran's 
testimony before the Board, to the effect that the veteran 
has had a severe, painful, and increasingly debilitating skin 
disorder since his military service.  

During the pendency of the veteran's claim, submitted in 
January 1995, the veteran's chloracne symptomatology has 
varied.  At times, the manifestations of skin disability been 
extensive and severe, including a painful, draining, itching, 
pervasive, inflamed and repugnant reddish-brown rash over his 
body, with lichenification, scaly and greasy patches, 
microerosion, maceration, papules, exfoliation and crusting.  
This symptomatology clearly and unambiguously meets criteria 
for the highest disability rating available under DC 7806.  
The Board notes that the veteran's skin manifestations are 
variable in severity, and that not all manifestations are 
present continuously, and that the percentage of the 
veteran's body affected by skin lesions is variable.  
However, considering that variety of symptomatology and the 
medical evidence establishing that large percentages of the 
veteran's body were affected for lengthy periods during the 
pendency of this appeal, the manifestations of the skin 
disability approximate or meet the criteria for an initial 50 
percent evaluation.  

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 50 percent for his skin 
disability.  However, the 50 percent evaluation is the 
maximum schedular evaluation available under any diagnostic 
code used to evaluate disability due to a skin disorder.  The 
Board is unable to find any other diagnostic code which might 
be applicable to warrant an evaluation in excess of 50 
percent which would apply to the veteran's chloracne.



ORDER

An initial 50 percent disability evaluation for chloracne is 
granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

